Examiner’s Comment/Response to Amendments
The Amendment filed 2/10/2022 has been entered. Claims 1-2, 4-16 and 18-21 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each objection previously set forth in the Final Office Action mailed 12/13/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the below Examiner’s amendment merely addresses a typographical mistake. 

Claim 5, line 2 is amended as follows:  “filter membranecomprises a tubular filter member spaced radially inwardly apart from a”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/10/2022 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 16, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of 
 a housing comprising: a side wall at least partially defining a clot container; a hemostasis valve; a fluid flow path extending through the clot container; and an on - off control in the flow path, the on - off control being configured to regulate aspiration through the flow path; and a first catheter in fluid communication with the flow path and a connector configured to place a source of aspiration in communication with the flow path, wherein the hemostasis valve is configured to receive a second catheter and direct the second catheter through the first catheter, and wherein the second catheter is configured to be removably received within and axially translated through the first catheter, as recited in claim 1; or the feature of a housing; a fluid flow path extending through the housing; a first catheter in fluid 
The closest relevant art is: U.S. Publication No. 2016/0220741 to Garrison et al. which discloses a vacuum aspiration system (see Figs. 1, 3, 4 and 5), comprising: a housing (housing of component 280); a fluid flow path extending through the housing (fluid path between lumen 223 of body 222, aspiration line 230 and proximal portion 240 of body 222); an on-off control in the flow path (valve inside connector 232), the on-off control being configured to regulate aspiration through the flow path (paragraph 60); a first catheter (sheath 220) in fluid communication with the flow path (see Fig. 3) and a connector (connector 232) configured to place a source of aspiration (aspiration source 600) in communication with the flow path (paragraph 111 and Figs. 5 and 3); a clot container (receptacle; not shown, but discussed in paragraph 111) carried by the housing (housing of component 280) (via aspiration line 230); and a hemostasis valve (hemostasis valve 234) in the housing (housing of component 280), configured to receive a second catheter (splined aspiration catheter 320 of catheter system 300) and direct the second catheter through the first catheter (sheath 220) (see Fig. 3); wherein the second catheter (splined aspiration catheter 320 of catheter system 300) is configured to be removably received within and axially translated through the first catheter (sheath 220) (paragraph 46 and Fig. 3), but Garrison et al.  does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783